DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 9 are pending.  Claims 1 and 5 were amended.  Claims 3 and 4 were withdrawn. Claims 8 and 9 are new.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s remarks dated 07 June 2022 requested the rejoinder of claims 6 and 7 if claim 1 was found to be allowable.  However, this would cause a double-patenting rejection with respect to divisional application 17/561,365.  Examiner discussed this issue with applicant, and suggested either cancelling claims 3 and 4, or filing a terminal disclaimer.
Authorization for this examiner’s amendment was given in an interview with Young Sun Kim on 15 June 2022.
The application has been amended as follows: 
claims 3 and 4 are cancelled.

Reasons for Allowance
Claims 1, 2, and 5 – 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 5, the closest prior art of record, Troltzsch and Andre, either singularly or in combination, fail to anticipate or render obvious the method or system comprising 
applying an alternating current signal within a specific frequency range to the target secondary battery after completion of the charging and discharging in the charging and discharging step and within a period after a predetermined minimum waiting time and before a predetermined maximum waiting time;
wherein the predetermined minimum waiting time and the predetermined maximum waiting time is decided depending on a type of the secondary battery, whether or not the secondary battery is a battery pack or a battery module, and a battery structure based on the secondary battery being the battery pack or the battery module.
in combination with all other limitations of the claim as claimed and defined by the applicant.
Regarding claims 2 and 6 – 8 the closest prior art of record, Troltzsch and Andre, either singularly or in combination, fail to anticipate or render obvious the invention as claimed in claims 1 and 5, as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862